      Case 4:19-cv-01834 Document 1 Filed on 05/21/19 in TXSD Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 JOHN HANCOCK LIFE INSURANCE                  §
 COMPANY (U.S.A.),                            §
                                              §
           Plaintiff,                         §
                                              §
 v.                                           §
                                              §
 MARILYN J. GREER,                            §
 INDIVIDUALLY, AS INDEPENDENT                      C.A. No. 4:19-cv-1834
                                              §
 EXECUTOR OF THE ESTATE OF                    §
 MARILYN B. GREER, AND AS                     §
 TRUSTEE OF THE MARILYN J.                    §
 GREER TRUST; AND THE ESTATE                  §
 OF WILLIAM J. GREER,

           Defendants.

                           COMPLAINT FOR INTERPLEADER

          Plaintiff John Hancock Life Insurance Company (U.S.A.) (“John Hancock”) files

its Complaint for Interpleader against Marilyn J. Greer, individually, as independent

executor of the Estate of Marilyn B. Greer, and as trustee of the Marilyn J. Greer Trust

(“Marilyn J. Greer”); and the Estate of William J. Greer (collectively, “Defendants”), and

states:

                                        I. PARTIES

          1.     John Hancock. John Hancock is a Michigan insurance corporation with its

principal place of business in Boston, Massachusetts.

          2.     Marilyn J. Greer. Marilyn J. Greer is a citizen of Texas and may be served

with citation at 3324 Parkwood Dr., Houston, Texas 77021.


COMPLAINT FOR INTERPLEADER                                                          PAGE 1
      Case 4:19-cv-01834 Document 1 Filed on 05/21/19 in TXSD Page 2 of 6



       3.     The Estate of William J. Greer. At this time, there is a pending probate

proceeding related to the Estate of William J. Greer, but an executor or administrator has

yet not been appointed. This Complaint will be amended once an executor or administrator

is appointed by the probate court.

                           II. JURISDICTION AND VENUE

       4.     Jurisdiction. This Court has jurisdiction of this action pursuant to 28 U.S.C.

§ 1332. John Hancock is a citizen of Michigan and Massachusetts for diversity purposes,

and Defendants are citizens of Texas, and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.

       5.     Venue. Venue is proper in this district and division pursuant to 28 U.S.C.

§ 1391, as it is the judicial district in which one of the Defendants resides.

                                   III. OPERATIVE FACTS

       6.     The Policy. On February 22, 2008, John Hancock issued Life Insurance

Policy No. 93 902 849 (the “Policy”) insuring Marilyn B. Greer (the “Insured”), with a

face amount of $350,000.00 (the “Death Benefit”). William J. Greer was the owner and

designated beneficiary of the Policy. No secondary or contingent beneficiary was

designated.

       7.     Request for Change of Ownership by Marilyn J. Greer. On or about

October 8, 2013, Marilyn J. Greer sent a written request to John Hancock to name her as

the owner of the Policy. In response, John Hancock sent a letter to William J. Greer

informing him of such request and that a Change of Ownership form must be completed

and returned. No such Change of Ownership form was received by John Hancock.

COMPLAINT FOR INTERPLEADER                                                           PAGE 2
      Case 4:19-cv-01834 Document 1 Filed on 05/21/19 in TXSD Page 3 of 6



       8.      Death of Wiliam J. Greer. On or about August 4, 2017, William J. Greer

died of natural causes. No other successor owner or beneficiary was named at the time of

this death.

       9.      Death of the Insured. On or about April 15, 2018, the Insured died of natural

causes.

       10.     First Claim. On or about May 14, 2018, a Statement of Claim for Death

Benefits was submitted by Marilyn J. Greer, naming William J. Greer as the claimant of

the death benefit proceeds (the “First Claim”). However, Marilyn J. Greer did not provide

any documentation indicating she has been designated as the administrator or executor of

the Estate of William J. Greer.

       11.     Second Claim. On or about July 24, 2018, a Statement of Claim for Death

Benefits was submitted by Marilyn J. Greer, naming herself as trustee of her testamentary

trust as the claimant of the death benefit proceeds (the “Second Claim”). However, Marilyn

J. Greer did not provide any documentation indicating she has been designated as the

trustee of any trust.

       12.     Third Claim. On or about August 21, 2018, a Statement of Claim for Death

Benefits was submitted by Marilyn J. Greer, naming the Estate of the Insured as the

claimant of the death benefit proceeds (the “Third Claim”). Marilyn J. Greer attached her

letters testamentary, designating her as executor of the Estate of the Insured. She also

attached a certification of trust, designating her as the trustee of the Marilyn J. Greer Trust.

However, this certification of trust was not signed and executed until August 21, 2018, the

same day the Third Claim was signed.

COMPLAINT FOR INTERPLEADER                                                              PAGE 3
      Case 4:19-cv-01834 Document 1 Filed on 05/21/19 in TXSD Page 4 of 6



       13.    Fourth Claim. On or about April 11, 2019, a letter was sent to John Hancock

by an attorney representing Marilyn J. Greer, asserting a claim to the Death Benefit by the

Estate of the Insured. However, the letter also stated that pursuant to Section 1103.152(c)

of the Texas Insurance Code, Marilyn J. Greer is the “only living relative” of the Insured,

and that the Death Benefit should be paid to her if Texas law is followed.

       14.    The Competing Claims. The First Claim to the Death Benefit was made on

behalf of the Estate of William J. Greer. Marilyn J. Greer made the Second Claim in her

capacity as trustee of her testamentary trust, the Third Claim in her capacity as the executor

of the Estate of the Insured, and the Fourth Claim both in her individual capacity and as

executor of the Estate of the Insured. Aside from these claims, the Policy states that “[i]f

no beneficiary is alive when the [Insured] dies, the Insurance Benefit will be payable to

you; or if you are the life insured, to your estate.” The Policy defines “you” as the owner

of the Policy. As such, because William J. Greer, being the owner and beneficiary of the

Policy, predeceased the Insured, the language of the Policy indicates the Death Benefit

should be payable to the Estate of William J. Greer.

       15.    Rival Claims. Notwithstanding the foregoing, John Hancock has received

notice of rival claims to the Death Benefit from the Defendants, namely Marilyn J. Greer

(individually, as independent executor of the Estate of the Insured, and as trustee of the

Marilyn J. Greer Trust) and from the Estate of William J. Greer. John Hancock admits

liability for the Death Benefit. John Hancock has competing and conflicting claims as to

entitlement of the Death Benefit, and has good faith doubt as to whom is entitled to the



COMPLAINT FOR INTERPLEADER                                                            PAGE 4
      Case 4:19-cv-01834 Document 1 Filed on 05/21/19 in TXSD Page 5 of 6



Death Benefit. Therefore, John Hancock desires to tender or interplead the Death Benefit

into the registry of the Court.

       16.    Notice of Interpleader. To the extent the Defendants are identified, they are

aware of the rival claims to the Death Benefit. The executor or administrator of the Estate

of William J. Greer has not yet been designated, and the dispute has not otherwise been

resolved, thus compelling John Hancock to bring this suit.

                                   IV. CAUSE OF ACTION

       17.    Interpleader. John Hancock interpleads the Defendants pursuant to FED. R.

CIV. P. 22 and 28 U.S.C. § 1335. John Hancock admits liability for the Death Benefit but

requests that the Court adjudicate the conflicting and competing claims thereto, so that

John Hancock will not be exposed to double or multiple liability. John Hancock agrees to

tender to the Court or interplead the Death Benefit. John Hancock further requests that it

be discharged from further liability to the Defendants, or anyone else under the Policy, and

that it recover its reasonable attorneys’ fees and costs incurred herein.

                                  V. REQUEST FOR RELIEF

       18.    John Hancock respectfully requests the following relief:

              (a)     That the Defendants be served with process and be
                      required to answer in the time and manner prescribed by
                      law;

              (b)     That the Defendants be required to interplead and settle
                      among themselves their rights and claims to the Death
                      Benefit;

              (c)     That the Court enter an order enjoining and restraining
                      the Defendants from instituting or prosecuting any


COMPLAINT FOR INTERPLEADER                                                           PAGE 5
    Case 4:19-cv-01834 Document 1 Filed on 05/21/19 in TXSD Page 6 of 6



                 proceeding in any state or United States court affecting
                 the Policy involved in this interpleader action;

           (d)   That on final hearing, the Defendants for themselves,
                 their heirs, legal representatives, and assigns, and all
                 other persons claiming by, through, or under them, be
                 permanently enjoined and restrained from instituting or
                 prosecuting any proceeding in any state or United States
                 court against John Hancock relating to the Policy;

           (e)   That John Hancock be awarded its reasonable attorneys’
                 fees and court costs in connection with the interpleader;

           (f)   That John Hancock be fully and finally discharged from
                 further liability to the Defendants, and all other persons
                 claiming by, through, or under them; and

           (g)   That this Court grant all such other and further relief,
                 both general and special, at law and in equity, to which
                 John Hancock may show itself justly entitled.

Dated: May 21, 2019                 Respectfully submitted,

                                    By: /s/ Andrew G. Jubinsky
                                        Andrew G. Jubinsky
                                        Attorney-in-Charge
                                        State Bar No. 11043000
                                        Fed. I.D. # 8603
                                        andy.jubinsky@figdav.com
                                        Raha Assadi
                                        Texas Bar No. 24105444
                                        Fed. I.D. No. 3265265
                                        raha.assadi@figdav.com

                                    FIGARI + DAVENPORT, LLP
                                    901 Main Street, Suite 3400
                                    Dallas, Texas 75202
                                    (214) 939-2000 – Telephone
                                    (214) 939-2090 – Facsimile
                                    ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR INTERPLEADER                                                    PAGE 6
